Title: To George Washington from Benjamin Wilson, 29 February 1792
From: Wilson, Benjamin
To: Washington, George



Sir
Virginia Harrison County February 29th 1792

Yesterday a general council of the militia Officers of this county was held in order to take into view the State of our frontiers most exposed to the incursions of the hostile indians. The protection granted by your state government, and what additional protection might be necessary in order to secure the inhabitants from the impendent danger of the savages who consequently is much elate with their late success over the Federal Army.
“By the council unanimously ordered That the presiding officer of this council make immediate Application to the President of the United States for an additional number of Eight scouts and as many of the militia to be called into actual service as will in addition to those already directed to be raised by our state goverment, complete one Captains company and the same is ordered accordingly.[”]
Sir It would be intruding on you for me to call to your attention the disposition of the indians when fired with conquest or their dastardly way of war particularly their laying in wait about houses to take the advantage of helpless and defenceless women and Children their ambuscading Roads Robberies &c.
It may suffice only to mention the situation of the exposed frontier and the present fears of the people, Ohio County covers apart of Monongalia county and Harrison a part of Randolph county and in my observations since the year 1774 Ohio and Harrison has stood on a simular footing in point of danger.

The lamentable catastrophy that befel the Federal Army last fall has with fear so impressed the minds of the exposed people that it is pitiable to hear their complaints, and sure I am many of them would move from the exterior settlements was not their consolation a full confidence in your granting extensive tempory releif as well as to pursue the reduction of the indians upon a more extensive scale than has been heretofore done.
I wish not to tresspass on your time or patience but conceives it my duty to mention my adjoining counties, Vizt, That Randolph may be favour with an addition of four scouts and Monongalia four. Ohio I learn is by your Excellency provided for with an additional number to those allowed by this State. Sir I am Your humble & devoted servant

Benja. Wilson, Colo.


Sir If you condesend to answer the above, the way by Winchester is the Swiftest & surest conveyance.


B.W.

